Citation Nr: 1738433	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  09-27 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) in excess of 30 percent prior to April 7, 2011; 50 percent from April 7, 2011 to October 8, 2014; and 70 percent on and after October 9, 2014 (excluding a temporary 100 percent rating from March 8, 2016 to April 30, 2016).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 29, 2015.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 2002 to December 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2009.  A transcript from that proceeding is associated with the Veterans Benefits management System (VBMS) folder.

In a March 2011 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  The Board finds that the RO substantially complied with the March 2011 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

The Board notes that the Veteran was previously represented by the Disabled American Veterans.  In November 2014, he changed his representative to AMVETS.  In July 2015, he appointed the American Legion as his representative.

The November 2008 rating decision granted entitlement to service connection for PTSD and assigned a 30 percent disability rating effective from December 20, 2007.  During the pendency of the appeal, an October 2015 rating decision recharacterized the disability as PTSD and MDD, and increased the disability rating to 70 percent effective from October 9, 2014.  A subsequent June 2016 rating decision granted a temporary 100 percent rating effective from March 8, 2014 to April 30, 2016.  Later in a July 2017 rating decision, the RO granted a 50 percent rating from April 7, 2011 to October 8, 2014, leaving the succeeding 70 percent and 100 percent ratings undisturbed.  With the exception of the temporary 100 percent rating, the assigned evaluations are less than the maximum available rating.  Thus, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 36, 38 (1993).

In addition to the issues listed above, the March 2011 decision remanded the Veteran's service connection claim for a right foot disorder.  The RO later granted entitlement to service connection for right foot pes planus with plantar fasciitis in an April 2017 rating decision.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  As such, this issue is no longer before the Board.  

The April 2017 rating decision also granted entitlement to a TDIU effective from October 29, 2015.   Approximately five days before the RO notified the Veteran of the April 2017 rating decision and provided him with the opportunity to submit a notice of disagreement, the RO addressed the issue of entitlement to a TDIU prior to October 29, 2015 in an April 2017 supplemental statement of the case.  Therefore, the Board accepts this issue as being on appeal.  Percy v. Shinseki, 23 Vet. App. 37, 43-44 (2009).  However, the issue of entitlement to a TDIU on and after October 29, 2015 is not in appellate status.  See Grantham, 114 F.3d at 1158.

This appeal was processed using VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  From December 20, 2007 to October 8, 2014, the Veteran's PTSD and MDD disability was manifested by occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.

2.  On and after October 9, 2014, and excluding a period of a temporary 100 percent rating from March 8, 2016 to April 30, 2016, the Veteran's PTSD and MDD disability was manifested by occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

3.  Prior to October 29, 2015, the Veteran's service-connected disabilities did not render him unable to obtain or retain substantially gainful employment.

4.  The Veteran does not have current residuals as a result of an in-service TBI.


CONCLUSIONS OF LAW

1.  From December 20, 2007 to April 6, 2011, the criteria for an initial disability rating of 50 percent for PTSD and MDD have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9434-9411 (2016). 

2.  From April 7, 2011 to October 8, 2014, the criteria for an initial disability rating in excess of 50 percent for PTSD and MDD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9434-9411 (2016). 

3.  On and after October 9, 2014, and excluding a period of a temporary 100 percent rating from March 8, 2016 to April 30, 2016, the criteria for an initial disability rating in excess of 70 percent for PTSD and MDD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9434-9411 (2016).

4.  Prior to October 29, 2015, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16 (2016).

5.  Residuals of a TBI were not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Analysis

      (a) Increased Rating for PTSD and MDD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27).  Such separate disability ratings are known as staged ratings.

The Veteran's service-connected PTSD and MDD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434-9411.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 9434 refers to MDD, while Diagnostic Code 9411 refers to PTSD.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  As discussed above, the Veteran's psychiatric disability has been assigned a 30 percent disability rating from December 20, 2007 to April 6, 2011, a 50 percent rating from April 7, 2011 to October 8, 2014, and a 70 percent evaluation on and after October 9, 2014 (excluding a temporary 100 percent rating from March 8, 2016 to April 30, 2016).

A 30 percent rating is awarded for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).
A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

In a February 6, 2008 VA treatment record, the Veteran reported that he was a control person and could not stand for his things to be out of order.  This preference caused friction with his girlfriend.  Regarding his PTSD, the Veteran described having nightmares and recollections, but he tried not the think about it.  He was alert and oriented with an adequate level of concentration.  The Veteran had a full range of affect, but the upper range was forced.  His mood was neutral, and his behavior was controlled.  No problems were noted in the Veteran's speech.  The Veteran's thoughts were organized and logical, but also superficial.  No delusions were expressed.  The Axis I diagnoses were PTSD and obsessive compulsive disorder (OCD).  On February 27, 2008, the Veteran reported having panic attacks. 

During a subsequent March 3, 2008 visit, no deficiencies were noted in the Veteran's level of orientation or speech.  His mood was neutral.  The Veteran stated that he recently restrained himself in a bar after someone pushed him.  He also reported that he washed his hands every 2 hours, even when there was no clear need.  It bothered the Veteran when his girlfriend did not wash her dishes.  The Veteran's parents were helping him financially, and his father wanted him to move back home.  On March 17, 2008, the Veteran again described restraining himself in his anger regarding the messes created by his girlfriend's puppy.  The Veteran reported wanting to break up with his girlfriend.

Later on March 25, 2008, a clinical assessment conducted by a professional clinical counselor at the Scioto County Veterans Service Office evaluated the Veteran's PTSD.  The record stated that this visit was the Veteran's first time in counseling.  During the visit, the Veteran was casually dressed and well-groomed.  No thought impairment was exhibited, and the Veteran appeared to functioning in the average range of intelligence.  He reported having a short-term memory deficit, stating that easily forgot things and needed to write everything down at work.  However, the counselor stated that there was no evidence of long-term memory problems.  

The Veteran reported having nightmares, sleep disturbance, intrusive thoughts, occasional flashbacks, a startle response, hypervigilance, and trust issues.  He also reported having anxiety attacks, gastroesophageal reflux disorder, and bruxism.  The Veteran also endorsed symptoms of depression, reporting that this symptom led to isolative behavior.  The Veteran additionally reported having problems with anger, participating in fights, and occasionally experiencing homicidal thoughts.  He denied having any suicidal ideation.  The Veteran coped with these symptoms by staying active.

The Veteran had limited contact with his mother.  He previously divorced his wife in 2005, and he did not have any children.  The Veteran worked as a telecommunications specialist in the Army.  He had a high school education.  After service, the Veteran was unemployed for 6 months until he began a tattoo business with a friend.  The Veteran invested most of his money into the business, but his friend embezzled the investment.  The Veteran then sold everything he had in order to return home.  After two months of job searching, the Veteran accepted a position working as the manager of a local warehouse.  He was still working there at the time of the record.

Although the Veteran used drugs and alcohol for approximately 4 months upon his return from Iraq, he now only drank alcohol on an occasional basis with friends. The Veteran's affect was appropriate to his mood. He had fair insight, but poor judgment. The Axis I diagnosis was PTSD, and the GAF score was 55.

On July 15, 2008, the Veteran presented with neurobehavioral symptoms, including headaches, forgetfulness, and irritability.  These symptoms were all sequela from a TBI.  It appeared that his symptoms were complicated by symptoms of PTSD.  On August 21, 2008, the Veteran reported that most of the time, he had a low mood; felt anxious; and experienced anger, mood swings, as well as verbal outbursts with his coworkers and boss.  The Veteran was surprised that he was still employed in his job as a warehouse manager.  The Veteran's sleep was disrupted 3 to 4 times a night due to dreams.  He also saw shadows in his peripheral vision and felt startled when approached unexpectedly.  The Veteran did not drink alcohol, but he smoked 1 to 2 joints of marijuana each week.  No problems were indicated in the Veteran's grooming, relevancy or coherency of responses, speech, concentration, or memory. The Veteran had blunted affect and mixed mood.  His thought processes were linear and goal-directed.  No lethality or psychosis was present in his thought content.

The Veteran was provided with a VA examination to evaluate his psychiatric disability in September 2008.  During the examination, the Veteran was alert and oriented times three.  His speech, behavior, and eye contact were appropriate.  The examiner stated that the Veteran did not have delusions, hallucinations, or an impairment of thought process or communication.  The Veteran was able to maintain his minimal personal hygiene and other basic activities of daily living.  The Veteran reported having some short-term memory problems, especially for names.  In terms of obsessive/ritualistic behavior, the Veteran stated that he checked and locked his door three times every night.  He also washed his hands five times per day and brushed his teeth four or more times a day.  The Veteran often worried about germs and dirt.  However, the examiner observed that these obsessions/compulsions did not appear to cause the Veteran significant distress or interfere with his normal routine or occupational functioning.  The activities did not occupy the Veteran for more than an hour per day.  Consequently, the examiner did not find that they met the criteria for OCD.

The examiner noted that no panic attacks were observed during the examination.  However, the Veteran reported having these events 2 to 3 times a week for 20 minutes at a time.  The attacks occurred at his job and were preceded by the Veteran's interactions with his supervisor, whom the Veteran described as emotionally labile.  The Veteran felt an increased heart rate, impaired concentration, rage, "mind numbing," and feeling sweaty and clammy.  During previous attacks, the Veteran had thrown objects.  The examiner stated that these episodes seemed to be better described as anger outbursts as they were precipitated by the Veteran's frustrations with his supervisor, and characterized by feelings of rage.  Anger outbursts were also more compatible with the Veteran's PTSD diagnosis.  

The examiner noted that although the Veteran met the criteria for PTSD, the severity of his avoidance symptoms was very mild based on the Veteran's description.   His current level of impairment was primarily related to occupational and academic functioning.  The Veteran reported difficulty concentrating, hypervigilance, and difficulty in his interpersonal relationship with his supervisor secondary to irritability and anger outbursts.  The Veteran had been working fulltime as a warehouse manager for 9 months, from November 2007 to September 15, 2008, but he was recently fired due to insubordination.  The Veteran described having almost daily anger outbursts at work.  He was interested in working for himself.  The Veteran also attempted to take college classes after his discharge from the military, but he was unsuccessful due to feeling uncomfortable and hypervigilant in a room full of people.  The Veteran dropped out of college after a few days.  The examiner stated that the Veteran had a moderate to severe level of impairment in occupational and academic functioning.

The examiner indicated that the Veteran's behavior towards his supervisor demonstrated impaired impulse control.  The Veteran also slammed his fist when he was angry.   In addition, the Veteran described some problems with road rage.  He had been in a bar fight since leaving the military approximately two years before the examination.  However, the Veteran denied having suicidal or homicidal ideation.  Regarding depression, the Veteran reported sleeping for only 3 to 4 hours a night, having a variable appetite, and experiencing diminished interest in activities such as weight lifting.

The Veteran had a mild to moderate level of impairment in social functioning.  The Veteran reported an increased level of conflict in his romantic relationships.  He also found it hard to become close with others.  However, he continued to have friends as well as a girlfriend.  The Veteran also reported that he was close with his siblings, stepsiblings, grandmother, mother, and father.  There was little to no impairment in his leisure functioning.  He participated in leisure activities and hobbies, including social activities in public places.  The Veteran pursued artistic endeavors and took dance lessons.

The Axis I diagnoses were PTSD and tobacco use disorder.  The GAF score was 55.  The examiner determined that the Veteran was fully aware of his financial situation and able to manage his finances in his own best interest.

On October 2, 2008, a speech pathology consultation at VA stated that the Veteran's past medical history was positive for PTSD, adjustment disorder, and OCD.  The Veteran complained of headaches and forgetfulness.  After being terminated from his warehouse manager position, the Veteran was working in a construction position for his father's part-time business.  The Veteran did not have any specific work goals, and he would only consider vocational training.  He was not interested in college.  The Veteran rated the impact of his forgetfulness on everyday functioning as a 10 out of 10.  The assessment stated that the Veteran presented with fair cognitive functioning, but he did show lower performance on higher level tasks related to concentration and memory.

On October 23, 2008, the Veteran stated that he was looking for a new job and struggling with motivation.  He also had issues with his mood, including anger and helplessness at times.  No abnormalities were noted in the Veteran's speech, concentration memory, or thought processes.  His affect was blunted; and his mood was mixed, but a little improved since the previous visit.

On May 26, 2009 a VA treatment record reported that the Veteran was enrolled to start taking classes at a technical college in August 2009.  The Veteran expected some anxiety and stress, but he was excited about school.  He had recently fractured his right foot the same month, and he ambulated with crutches.  The Veteran took Wellbutrin primarily for smoking cessation purposes.  Under the mental status examination, the record stated that he was groomed and in no apparent distress.  His speech and responses were normal.  The Veteran had a blunted affect and a mixed mood.  His memory and concentration were good.  The same day, another record stated that the Veteran's strengths included the fact that he had a supportive family and/or friends.  He also enjoyed leisure activities.  An additional May 2009 VA treatment record noted that the Veteran's occupation was construction work.

In his July 2009 VA Form 9, the Veteran reported having panic attacks 3 to 5 times a week.  He described having difficulty understanding complex commands, impaired judgment, and short and long-term memory loss.  The Veteran forgot common daily tasks and had difficulty keeping track of appointments or chores.  He also lacked concentration related to task management.  In addition, the Veteran reported having no motivation and experiencing difficulty maintaining effective work and social relationships.

In an August 5, 2008 VA treatment record, the Veteran reported having increased depression after he stopped seeing his psychologist.  He had been unsuccessful in his desire to self-treat his symptoms.  The Veteran was interested in returning to therapy as he had recently angered many people.  He denied having homicidal or suicidal ideation.  Later on August 20, 2009, the Veteran was alert and oriented times four.  He behaved cooperatively and displayed good insight and judgment.  The record indicated that his state of dress, hygiene, and speech were normal.  The Veteran had mild anxiety and a euthymic affect.  There was no homicidal or suicidal ideation.  The Veteran did not have delusional thinking, and no hallucinations were reported or observed. 

The Veteran reported becoming increasingly irritable, "jumpy," and overreacting to family situations.  He recently made his sister cry by telling her what to do.  He denied engaging in any physical violence.  The Veteran knew he needed to regulate his emotions as he planned to begin vocational school to become an electrician.  The Veteran was living with his parents, and this situation caused issues with his pride.  The Veteran was also engaged in a "rocky" romantic relationship.  That same day, the Veteran reported that he was not attending the vocational college as his plans fell through.  The Veteran was keeping busy as a tattoo artist.  He reported having increased irritability and anger at home and work, as well as anxiety.  The Veteran smoked 1 pack of cigarettes per day, and he admitted to drinking 10 beers in one sitting, once a week.  The Veteran denied using any drugs.  On September 10, 2009, many of the Veteran's mental status findings were unchanged. The Veteran had a mildly irritated affect and mildly anxious mood.  In contrast the previous report, this record noted the Veteran's reported plans to attend vocational school in the evenings.  On September 16, 2009, the Veteran was living and working with his father.  He again stated that he was entering vocational school to become an electrician.

On September 21, 2009, the Veteran's mental status findings were largely unchanged, but affect was less blunted and his mood was brighter.  The assessment was that the Veteran was improving per his report.  On September 20, 2009, the Veteran was noted to be taking psychotropic medication, and he was not having any outbursts of anger or rage.  The Veteran did feel some irritation towards his father. No abnormalities were noted in the Veteran attitude/behavior, speech, cognition, insight, or judgment.  His mood was mixed, and his affect was euthymic and sometimes incongruent with his mood.  The diagnosis was PTSD.

A subsequent October 13, 2009 VA treatment record indicated that the Veteran was in school and he reported having some irritation towards a classmate and his father.  The mental status findings were similar to those reported on September 30, 2009. There were still no angry or rage-filled outbursts.  By October 19, 2009, the Veteran's affect was euthymic and his mood was happy.  There were no significant changes in the mental status determinations.  The Veteran could not recall having any recent differences with his father or a classmate.  There continued to be no angry or rage-filled outbursts.  He requested afternoon appointments to allow him to go straight from the appointments to his evening classes in the vocational program. The classes were held 5 days a week.  The Veteran was still involved in a relationship with his girlfriend.  He was no longer working with his father and needed part-time work.  He wanted to move out of his father's house as he felt his father was too controlling.  The Veteran recently went apartment hunting with his brother.

On October 26, 2009, the Veteran's mood and affect were mixed.  The other mental status findings were consistent with those previously reported.  The Veteran recently found an apartment, and this change lessened the irritation he felt towards his father.  On November 5, 2009, no significant changes were reported, but the Veteran had a depressed mood and his affect was tired as well as mildly depressed. The Veteran stated that he was not sleeping enough for a variety of reasons.  On November 18, 2009, the Veteran had a mildly anxious mood and affect.  However, he reported feeling pretty good and positive.  No recent angry incidents had occurred.  The Veteran had a job working in a restaurant.  As such, he did not need to take projects away from his father.  The record indicated that he was still attending class, noting that he had completed his homework during a class break.

On November 27, 2009, the Veteran reported that he was still taking his medication. He recently had an uneventful Thanksgiving holiday with his family.  The Veteran and his girlfriend were treated respectfully by his father.  The Veteran's mental status findings were unchanged, but his affect was now constricted.  The Veteran reported a recent situation when the former roommate of his current roommate let herself into the apartment with a key.  The record indicated that the Veteran was able to use tools from therapy to problem solve in this situation.

During the December 2009 Board hearing, the Veteran testified that he lost two jobs in the past year.  However, the Veteran also indicated that he had to quit one of the jobs.  The Veteran experienced difficulty getting along with other people.  He snapped at others and experienced anger.  The Veteran also reported problems with his concentrating on tasks.  In addition, he was somewhat separated from his family, and his girlfriend found it difficult to be around the Veteran.

However, the Veteran was a fulltime student and a cook at a diner at the time of the hearing.  The Veteran reported that his feet hurt him at work.  The Veteran also stated that he did not engage in any recreational activities.  He described struggling with anxiety during tests.  It was also difficult to study and focus on what tasks needed to be completed.  His grades ranged from a C plus to a B.  In his work at the diner, the Veteran found it difficult to leave his bed and go to work.  He also had problems dealing with customers.  He could quickly enter into arguments, but he stated that this issue was slightly better as a result of counseling.

Following the hearing, a January 13, 2010 VA treatment record reported that the Veteran was still working and attending school to become an electrician.  The Veteran reported having a good Christmas.  He recently felt angry about his brother's drunkenness and selfish behavior.  The immature behavior of the Veteran's girlfriend was also problematic for the Veteran, but he reported loving her in spite of this trait.  The Veteran had a mixed affect and his predominant mood was that of anxiety.  He also reported having two mixed drinks to unwind, and becoming intoxicated only when he intended to do so.  On February 26, 2010, the Veteran discussed the recent stressor of being informed by his unit commander that he could be deployed in the next 6 months.  The Veteran indicated that he wanted to stay in school.  His affect was mixed, and his mood was anxious.  The other mental status findings were unchanged.

On March 26, 2010, a VA treatment record noted that the Veteran behaved cooperatively, dressed appropriately, and displayed good grooming and hygiene. The Veteran was alert and oriented times 4, and no problems were noted in his speech.  He displayed good insight and judgment.  His flow of thought was goal-directed and organized.  There was no current suicidal or homicidal ideation.  The Veteran still did not experience delusional thinking or hallucinations.  The record stated that he was not assessed to be dangerous to himself or others.  The Veteran's affect was mixed and his mood was mildly anxious.  He reported having increased symptoms of irritation, anxiety, and anger.  The Veteran was looking forward to participating in the National Guard/Reserve, and being with other service members.

On June 2, 2010, the Veteran reported that his mood was generally good.  He was trying to eat better and exercise on a daily basis.  The Veteran had 4 months left before he completed his vocational electrical program.  No homicidal or suicidal ideation was present.  His sleep had improved to 5 to 6 hours per night.  Although he still experienced some flashbacks and nightmares, these incidents were tolerable as a result of the Veteran's coping skills.  The Veteran's affect was congruent with his bright mood.  His other mental status findings were generally the same.

In a November 20, 2010 VA treatment record, the Veteran reported needing a physical examination for his employment as an emergency medical technician (EMT).  An associated nursing note stated that the Veteran planned to enter a paramedic program at a local college.  Four days later, the Veteran reported that he was doing pretty well.  He completed the electrician program in September 2010, and he was going to be performing side work in this field for a 4 year apprenticeship to obtain a license.  In addition, the Veteran planned to attend a local college in January 2011 for an associate's degree to be an EMT.  No suicidal or homicidal ideation was present.  The record stated that he was psychiatrically stable.

On March 30, 2011, the Veteran reported having increased anxiety from juggling work, school, and his girlfriend.  The Veteran was still attending school to become an EMT, but he was not sure he wanted to enter this profession.  He was also working for 20 hours each week as a cook.  The Veteran had a sad affect and depressed mood.  He continued to not have any suicidal or homicidal ideation.  No deficiencies were indicated in his responses, speech, concentration, memory, thought processes, or thought content.

Another VA examination related to the Veteran's increased rating claim was conducted on April 7, 2011.  The examiner stated that the Veteran clean and neatly groomed.  He was oriented times three.  His speech was spontaneous, clear, and coherent.  However, the Veteran sometimes lacked elaboration, gave one word answers, and demonstrated difficulty describing his emotional experiences.  The Veteran had a cooperative and attentive, if guarded, attitude.  His affect was blunted and he spoke in a rather detached manner during the examination.  He also had a dysphoric mood.  The Veteran's thought process and content were unremarkable.  Regarding his attention level, the Veteran was easily distracted and showed a short attention span.  The Veteran's intelligence was still found to be average.  The examiner did not find any deficiencies in judgment, noting that the Veteran understood the outcome of his behavior.  In addition, he demonstrated insight as he partially understood that he had a problem.  No delusions were present.  The Veteran's recent memory was mildly impaired, but both his remote and immediate memory were normal.

The examiner indicated that the Veteran reported hallucinations that were questionable.  He spoke of seeing something out of the corner of his eye or thinking that he saw someone watching him from around the corner.  However, nothing was present when the Veteran investigated.  As such, the examiner concluded that the Veteran did not likely experience visual hallucinations.  He also reported hearing whispering or someone saying his name.  However, the examiner stated that it remained unclear that these events were true auditory hallucinations, and such a possibility seemed unlikely.

The Veteran reported that he developed some skills from cognitive processing therapy (CPT) that he attended at VA.  The Veteran learned self-awareness, self-control, and interpersonal skills.  The Veterans continued to have sleeping problems, reporting that he slept around 5 hours a night.  He reported feeling fatigued during his evening classes.   The Veteran also reported having daily panic attacks since starting school.  These attacks lasted anywhere from 15 to 60 minutes.

The examiner reported that the Veteran had obsessive/ritualistic behavior.  The examiner noted that the Veteran was previously diagnosed with OCD.  He reported spending 30 minutes each night checking doors, looking out windows, and exploring sounds.  He also reported that he needed his surroundings to be clean and washed dishes immediately following their use.  The Veteran also frequently washed his hands and used hand sanitizer.  He showered twice a day and felt compelled to rearrange his living room every 3 months.  This type of behavior caused conflict between the Veteran and his girlfriend.  The Veteran additionally reported sometimes feeling depressed or experiencing unexplained mood wings or tearfulness.  Despite these reports, the examiner stated that the Veteran did not have inappropriate behavior.  In addition, his impulse control was judged to be fair.

Regarding his classes to become an electrician, the Veteran felt they were a "joke" and that anyone could have passed the classes.  He opined that the institution just wanted money from its students.  The Veteran had been in EMT training since February 2011, and he had approximately one month left of training.  The Veteran reported that the program involved a significant amount of memorization.  Although the Veteran studied all day, he did not feel that he was absorbing the information.  He also had high test anxiety.  The Veteran reported that his quiz scores reflected that he was barely passing.  The Veteran reported dropping algebra, a class that he apparently needed to complete the program.  Once the coursework was completed, the Veteran would be able to apply for jobs in emergency rooms, patient transport, and with some additional training, as a security guard.  He would not be eligible to work as a paramedic.  However, the Veteran was not interested in pursuing a paramedic career as he believed that paramedics were traumatized by the nature of their work.

Regarding relationships, the examiner noted that the Veteran was unable to emotionally relate to others.  The Veteran reported the Veteran still had a girlfriend.  Their relationship was described as "on again/off again."  However, they were living together.  The examiner stated that the Veteran was insensitive to her and felt that he could not be emotionally supportive.  He reported lacking faith in others since his discharge from service.  The Veteran reported that he was not close with most of his siblings.  One of the Veteran's brothers recently returned to his life, and he felt obligated to help him.  However, the Veteran did not have the emotional stability to offer the support that his brother needed.  Although the Veteran cared about his parents, he described avoiding them due to personal annoyances.  He typically saw them once a month.  The examiner noted that the Veteran also had friends with whom he attended sporting events and took boat rides.  In his free time, the Veteran enjoyed painting, drawing, and exercising.  He recently bought a kayak and joined a gym.

In the workplace, the Veteran felt some irritability that was focused on those who caused trouble.  The Veteran reported that he was fired from his warehouse manager as a result of being scapegoated by his boss and being the youngest.  The Veteran also quit working for his father as he found it difficult to work with him.  He then reported working at gas station for 2 to 3 months, but he was fired after becoming angry when he had to pay for a customer who drove away without paying.  At the time of the examination, the Veteran was still working part-time as a cook in a diner.  Although the Veteran did not enjoy the job, he continued to work there.  The Veteran denied having trouble with customers or coworkers.  He was able to handle situations when a customer sent food back.  The Veteran tried to avoid gossiping with coworkers, and could be hypersensitive to criticism by his boss.  The examiner commented that it was unclear whether the Veteran's reported low motivation and dislike for his job stemmed from PTSD or just dissatisfaction with his life progress.  The examiner noted that he denied having any specific problems at work, such as missing work or arguments with others.  He did note that he sometimes became distracted when preparing a meal if he heard an unusual sound or something else suspicious. 

The examiner noted that the Veteran had a history of violence/assaultiveness.  The Veteran was quick to enter a troublesome situation, including physical altercations.  He smashed things and reported hitting a pole with a bat until he exhausted himself.  The Veteran also feared losing control and hurting his girlfriend, but he denied any history of violence towards her.  The Veteran described having a shorter fuse since the last examination.  He also found it easier to give up on tasks.  The Veteran stated that he engaged in light consumption of alcohol, but he reported becoming drunk 1 to 2 times a month.  He did not experience homicidal or suicidal ideation.

The examiner reported that the Veteran's current level of PTSD was moderate.  Although the Veteran reported having greater difficulties than at the time of his September 2008 VA examination, the Veteran's ability to maintain his employment and attend school while also dealing with stress at home suggested a greater level of functioning than that associated with a more severe level of PTSD.  In addition, the Veteran's questionable validity scores on the psychometric testing indicated that these tests could not be relied upon to determine his distress level.  While some of the Veteran symptoms may have increased over the past 2 to 3 years, his functioning remained fairly consistent.  The examiner noted that the Veteran's OCD symptoms appeared to have resulted from unsanitary conditions that he experienced in Iraq.  The examiner also highlighted the Veteran's report that his was only seeking increased compensation in case he deteriorated in the future.  Thus, the examiner concluded that the Veteran did not believe that the current severity of his disability warranted a higher level of compensation.

Regarding activities of daily living, there was slight effect on traveling and a moderate effect on shopping.  The Veteran experienced irritability while shopping and could have panic attacks in the checkout line.  The Veteran also refused to travel with others to avoid the associated conversation.  There was no effect on household chores, toileting, grooming, shopping, self-feeding, bathing, dressing/undressing, engaging in sports/exercise, driving, or recreational activities.  Although the Veteran was able to manage his activities of daily living, the examiner commented that his excessive cleaning may be considered a problem.

The examiner noted the Veteran psychometric assessment scores yielded a profile that revealed evidence of exaggeration.  According to the examiner, these scores were on the cusp of results associated with malingering.  The examiner stated that one needed to consider that the Veteran may have intentionally presented his difficulties in overly unfavorable light.  The examiner noted that the Veteran's psychometric testing from the September 2008 VA examination also resulted in similarly questionable findings.

The Axis I diagnoses were PTSD that was chronic and moderate, OCD, and anxiety disorder not otherwise specified (NOS).  The GAF score was 51.  The examiner opined that the Veteran's PTSD resulted in deficiencies in judgment, thinking family relations, work, mood, and/or school.  However, the examiner stated that there was no clear impact in terms of judgment.  The Veteran was deemed capable of managing his financial affairs.
In terms of distinguishing between the symptoms associated with each disorder, the examiner explained that the test anxiety and panic attacks were associated with anxiety disorder NOS.  In addition, the examiner stated that the Veteran's PTSD and OCD overlapped to a degree as the security-related compulsive actions could occur with PTSD on its own.  However, the excessive cleanliness was not a usual component of PTSD.  While the OCD symptoms did not appear to be distressing, but they were likely to interfere with the Veteran's functioning.  Although it was not exactly clear how much time the activities took each day, the examiner opined that the Veteran's routine likely took less than 1 hour a day.

The examiner also noted that while the April 2011 TBI examination had not yet been completed, the examiner did not believe that a differentiation in symptoms could be made without resorting to mere speculation.  The examiner explained that the time of onset would be roughly similar, and both disorders impacted cognitive functioning, motivation, mood, irritability, and sleep, etc.

After the examination, a November 16, 2011 VA treatment record reported that the Veteran was a driver for a veterans service organization (VSO).  A December 16, 2011 VA treatment record explained that the Veteran's driver position was fulltime.  The Veteran was living by himself.  He maintained his previous denial of homicidal or suicidal ideation.  The Veteran reported that some of his PTSD symptoms, including night terrors, nightmares, and flashbacks, had improved.  The examiner indicated that the Veteran's grooming and speech were normal.  His affect and affect were anxious.  The Veteran also had good concentration and memory.  Lethality and psychosis were absent from his thought content.

On March 2, 2012, the Veteran was still working as a driver.  The Veteran reported having increased PTSD symptoms, including irritability and difficulty determining whether memories were past events or dreams.  He often felt stuck or trapped.  However, the Veteran was oriented times three.  The Veteran demonstrated a constricted affect as well as an anxious and depressed mood.  He exhibited fair recall of immediate events and good recall of remote events.  The remaining mental status findings were consistent with those previously reported.  The Veteran indicated that he did not remember or use any of the techniques of CPT.  He had recently ended his relationship with his girlfriend.  The Veteran received Axis I diagnoses of PTSD and depressive disorder NOS.  The GAF score improved to 60.

On April 4, 2012, the Veteran had a depressed and anxious mood and affect.  He continued to be hypervigilant and had a low frustration tolerance.  His other mental status findings were largely unchanged.  The GAF score was 57.  Later on October 11, 2012, the Veteran reported his belief that his symptoms were worsening.  He believed that his symptoms were aggravated by stress related to his job.  However, the Veteran's diagnoses and GAF score remained the same.  His mental status findings were similar to past reports.  He continued to deny having suicidal or homicidal ideation.

On November 29, 2012, the Veteran had a depressed mood that evidenced by sadness, poor self-concept and isolation.  The GAF score decreased to 52.  There was no significant change in his mental status findings.  The same findings and GAF score were also reported on December 6, 2012, December 20, 2012, December 27, 2012, and January 3, 2013.  The Veteran engaged in CPT during these appointments.  On January 17, 2013, the GAF score decreased to 50, but the mental status findings remained the same. The GAF score returned to 52 on January 24, 2013, and 55 on January 31, 2013.  At that time, the Veteran reported feeling much better, making rational decisions, and feeling more in tune to his environment.

On February 5, 2013, the Veteran reported feeling down, not motivated, and short-fused in response to stressors at work at home.  At times, the Veteran needed to walk away.  He was keeping busy in his work as a VSO driver.  The report also stated that he was in the Army National Guard from 2009 to 2010.  No abnormalities were indicated in the Veteran's grooming, speech, responses, concentration, thought process, or thought content.  His mood and affect were mixed.  A subsequent March 26, 2013 VA treatment record noted that the Veteran was considering moving in his with his ex-girlfriend.  He denied having suicidal or homicidal ideation.  On April 4, 2013, the Veteran reported that he continued to feel better about his life, and he was implementing the skills he learned in psychotherapy.  The mental status findings were consistent with prior reports, and the GAF score was 58.

On April 18, 2013, the Veteran reported having a rough week due to an argument with a coworker.  He recently decided to stop talking to his ex-girlfriend after concluding that resuming their relationship would not be healthy.  During the visit, the Veteran was alert and oriented times three.  He arrived early and was casually dressed with fair grooming and hygiene.  The Veteran also behaved cooperatively and exhibited speech that was clear and normal.  No current psychosis or auditory or visual hallucinations were noted.  The Veteran was deemed to have fair concentration judgment, and insight.  His affect and mood were depressed and anxious.  However, the Veteran denied having homicidal or suicidal ideation.  The GAF score was 54.  On June 7, 2013, a VA treatment record stated that the Veteran continued to work fulltime as a VSO driver.  He reported being under significant stress at work.  He had a stressful coworker and issues with sleep.  No significant change in mental status findings was noted.

On August 8, 2013, the Veteran reported that he was experiencing increased anger. The Veteran believed that his current psychotropic medication helped him manage anger and frustration at work, but it impeded his motivation, sexual drive, and desire to be social.  Although the GAF score was lowered to 50, the mental status findings were generally the same.  The same findings and GAF score were noted on August 22, 2013, September 10, 2013, and September 16 2013.  During the September 10, 2013 visit, the Veteran reported a desire to extremely limit his interaction with family in order to protect himself.

On October 10, 2013, the Veteran reported that he had decided to end his relationship with his live-in girlfriend as he had been unfaithful to her.  He also felt that the girlfriend relied on him too much.  The GAF score changed to 48, but the mental status findings were unchanged.  On October 28, 2013, the Veteran reported struggling to break up with his girlfriend.  The record indicated that he was attempting not to withdraw from others.  The GAF score changed to 49, and the mental status findings were largely the same.  On November 21, 2013, the Veteran received Axis I diagnoses of anxiety disorders and mood disorders.  The GAF score was 55.  Another record from this date reported that his diagnoses were major depressive disorder, moderate; PTSD, continuous alcohol use disorder, and OCD versus personality disorder by history.  At this time, the Veteran reported feeling somewhat helpless and worthless, experiencing anhedonia, and having poor concentration.  

The Veteran denied having homicidal or suicidal ideation.  He also denied having any manic symptoms, obsessions, or compulsions.  He did report some anxiety.  The Veteran reported feeling worried about his job for the VSO.  The mental status examination revealed that a positive mental attitude was hypoactive.  No problems were noted in the Veteran's level of orientation, grooming, eye contact, state of dress, speech, or thought content.  His memory was intact, his insight was good, and his judgment appeared to be normal.  The Veteran also had normal intelligence.  No delusions or auditory or visual hallucinations were noted.  The Veteran had a sad mood and a restricted affect.  The record noted that helplessness and worthlessness were present.

On December 5, 2013, the Veteran was depressed and felt lonely. He was questioning his decision to end his relationship.  The diagnoses were PTSD and unspecified depression.  The mental status findings were consistent with those previously documented.  On December 30, 2013, the Veteran denied any depressive symptomatology, including helplessness, worthlessness, anhedonia, and poor concentration.  He had no suicidal or homicidal thoughts.  Many of the mental status findings were unchanged.  However, the Veteran's mood was now euthymic and his affect was full.  The examining physician also noted that he had a support system in his family.

On January 27, 2014, the Veteran reported an increase in depressive symptoms, including anhedonia and some psychotic symptoms.  He described having visual hallucinations, such as seeing Depression era men as well as a big orange cat.  He was also experiencing increased guardedness and sadness about lost relationships. The Veteran denied having homicidal or suicidal ideations.  His mental status findings were also similar to past reports.  Despite the Veteran's described hallucinations, the record stated that no current auditory or visual hallucinations were noted.  On February 19, 2014, the Veteran reported feeling better and having an improved mood. Although he was limiting his interaction with certain siblings, he was excited at the prospect of his girlfriend being pregnant.  The Veteran additionally reported few visual hallucinations, noting that he still saw shadows, but not detailed images.  In addition, no current psychosis or auditory or visual hallucinations were noted.  There was no significant change in the mental status findings.  On February 27, 2014, the Veteran reported feeling really good despite the fact that work was stressful.  He had been managing his stress well.  The Veteran was focused on building a relationship with his girlfriend.  He also reported finding joy in his relationship with his girlfriend's daughter.  The record noted that he had some visual hallucinations in the form of shadows, but no current auditory hallucinations.  The other mental status findings were generally the same.

A subsequent March 20, 2014 VA treatment record reported that the Veteran continued to feel good.  He was happy that he had ended his relationship with his girlfriend.  He had recently sold his house.  The mental status findings were consistent with the ones noted in February 2014.  The Veteran was still feeling good on April 28, 2014.  He was focused on bettering himself and improving his life.  The Veteran did not have any intentions to enter into another relationship, feeling that he functioned better when he was single.  He also reported throwing himself into his work.  He denied having any recent visual hallucinations, and he continued to not have homicidal or suicidal ideation.

On June 6, 2014, the Veteran reported feeling extremely depressed due to work and personal situations.  He denied having suicidal or homicidal ideation.  The Veteran stated he was having episodes of quick blackouts when his stress level was high. The Veteran stated that he had always had these episodes, and the last occurrence of such an event was in August 2013.  A plan was made for the Veteran to wear a Holter monitor.

On July 28, 2014, the Veteran reported feeling an increase in anger and irritability in response to recent events, including feeling betrayed by his family and employer. The Veteran had shared a business idea with his father, but it appeared that the father was now pursuing the same idea.  A coworker had also told their boss something the Veteran shared in confidence.  He did not feel that he could trust anyone, and he wanted to move away to find another job.  The mental status findings were the generally the same.  The record noted that he some recent visual hallucinations in the form of shadows.  On August 6, 2014, the Veteran felt less angry and irritable, and he was managing his symptoms better.  The Veteran discussed practicing restraint with others, especially in the workplace. There was no significant change in the mental status findings.

On September 3, 2014, a VA treatment record noted that the Veteran had visited the emergency room the previous day with chest pains and chronic stomach/gastrointestinal pain.  However, these symptoms were determined to be related to anxiety.  Despite this determination, the Veteran reported that he was more relaxed than he had been in several years.  There was no recent increase in stress or anxiety.  His mental status findings were unchanged.  On September 22, 2014, the Veteran reported that he was working hard to lose weight and eat healthfully.  During the visit, the Veteran's responses were relevant and coherent, and his speech was normal.  The Veteran had a bright mood and affect.  His concentration and memory were good.  His thought process was linear and goal-directed.  The Veteran's thought content was without lethality or psychosis.  No suicidal or homicidal ideation was present.  He was noted to be working as a VSO officer to assist other veterans.

On October 9, 2014, the Veteran reported feeling distressed about his health problems.  He also had continued stressors at work and in his relationships.  The Veteran was alert and oriented times 3.  He arrived on time to the appointment, was casually dressed, and demonstrated fair grooming and hygiene.  His behavior was cooperative, and his speech was normal.  The Veteran was noted to have visual hallucinations comprised of shadows, but no current auditory hallucinations.  His concentration, judgment, and insight were fair.  The Veteran's mood and affect were noted to be depressed and anxious.  He denied having suicidal or homicidal ideation.

On November 6, 2014, the Veteran reported recent stressors at work.  He indicated that his report of a coworker's drug problem was being mishandled, and he had been confronted by the coworker.  The Veteran reported feeling paranoid and concerned that he was being followed by his boss or coworker.  He had taken off work the past two days, and he was contemplating moving his camper to protect himself.  The Veteran reported sitting with his gun inside his camper for the same reason.  He experienced passive suicidal ideation at that time, but then decided that this type of action was unlike him.  He reported increased hypervigilance, but he denied having homicidal ideation.  He wanted to use Family and Medical Leave Act (FMLA) leave at work.  The Veteran agreed to speak with his girlfriend to manage his stress.  By November 10, 2014, the Veteran had returned to work, but he still felt overwhelmed and stressed.  On November 19, 2014 a VA treatment record stated that the Veteran had been placed on a two week period of administrative leave, and he was concerned and frustrated about his job.  The Veteran's mental status findings were similar to the findings previously noted.  A later December 1, 2014 VA treatment record noted that the Veteran had been terminated from his job. He was concerned that he would be unable to return to work due to his difficulty trusting others and fear of being betrayed.  The Veteran also reported pulling over 3 times on the way to his appointment as a result of feeling lost and panicky.

On January 6, 2015, the Veteran reported worsening symptoms of confusion and difficulty concentrating.  He also feared leaving his home.  The Veteran additionally reported having increased frequency of panic attacks, sometimes 2 to 3 times per day.  He was afraid that he would push away his girlfriend, noted to be the Veteran's only source of support. The Veteran reported that he sometimes thought it would be easier if he was dead, but he denied having any plan or intent to kill himself or others.  On February 5, 2015, the Veteran stated that he was feeling less paranoid and anxious.  He felt free as he had decided to leave his girlfriend a few days ago. The Veteran had uncertain plans to leave, but he was excited about a possible journey.  The Veteran denied having homicidal or suicidal ideation.  No deficiencies were noted in his level of orientation, appearance, behavior, or speech. There were no current auditory or visual hallucinations or psychosis noted.  The Veteran continued to have fair judgment and insight.  His mood and affect were depressed and anxious.

By March 4, 2015, the Veteran had moved out of his girlfriend's home and was living in his camper at his father's house.  The Veteran's application to attend blacksmith school in Kentucky had been accepted.  He planned to move to Kentucky in one month when the program began.  Although he had previously felt depressed and worthless, he had more of a sense of purposes with these plans.  He denied having homicidal or suicidal ideation.  His mental status findings remained the same.  A March 30, 2015 VA treatment record stated that the Veteran was going to live at the dormitories associated with his blacksmith school.  The Veteran was also reconnecting with his family.  He still struggled in his relationship with his father.  He was looking forward to school, but he felt somewhat nervous.  There was no change in the mental status findings.  On June 22, 2015, the Veteran reported that he had decided to withdraw from his educational program at the end of the term in order to accept a job offer from the founder of the program.  He was worried that people in the program were trying to sabotage his education.  The mental status findings remained the same.  By July 15, 2015, the Veteran reported that he did not like his job as he was overworked and underpaid.  He planned to quit the job soon and return to Ohio to work for himself.  A subsequent July 21, 2015 VA treatment record noted that the Veteran had quit his job and was living with his girlfriend and her children.  He was concerned about not contributing financially to the relationship.  The Veteran questioned whether he would be able to find a job where he could trust others and not feel overwhelmed by simple interactions with bosses and coworkers.  He denied having homicidal or suicidal ideation.

On September 21, 2015, the Veteran reported that he had a new job close to home.  The Veteran struggled to interact with others at work and at home.  He was also struggling to integrate into his girlfriend's life with her children.  There was no notable change in the mental status findings.  

On October 7, 2015, another VA examination concerning the Veteran's psychiatric disability conducted.  The Veteran presented with appropriate eye contact and a mildly restricted affect.  However, he was able to answer questions appropriately during the examination without any evidence of thought distortions.  The Veteran's symptoms included a depressed mood and disturbances in motivation and mood.  He also experienced anxiety, and panic attacks 2 to 3 times a week.  He had once visited the emergency room for panic attack symptoms.  

In terms of employment, the Veteran informed the examiner that he had quit his job at the VSO the previous year after experiencing difficulty dealing with coworkers.  
Regarding social relationships, the Vetera had been living with his girlfriend for the past several months.  They had been "off and on."  The girlfriend's two minor children lived with them.  Before the summer of the examination, the Veteran had lived in Kentucky for 6 months.  When the Veteran was not at work, he reportedly isolated from others.  He did not engage in social activities often.  His only hobby was solitary hunting and target shooting.  The examiner found that the Veteran had difficulty in establishing and maintaining effective work and social relationships as well as an inability to establish and maintain effective relationships.  

During his 6 months in Kentucky, the Veteran had been employed in a positon shoeing horses.  Most recently, he had been working in a job at a warehouse "pulling orders."  The Veteran reported that he was able to manage in this role as the position carried low stress and low expectations.  Although the Veteran had tried medications in the past, he did not like how they made him feel and was not taking medications at the time of the examination.  The Veteran was treating his symptoms with supportive therapy.  The examiner noted that the Veteran had difficulty in adapting to stressful circumstances, including work or a worklike setting.

According to the examiner, the Veteran had irritable behavior and angry outbursts (with little to no provocation), typically expressed as verbal or physical aggression towards people or objects.  He had an exaggerated startle response, and he still experienced problems with concentration.  The Veteran described having constant hypervigilance and keeping a gun beneath his bed.  Regarding his previously reported sleep disturbance, he reportedly slept for 5 to 6 hours of interrupted sleep each night.  In addition, the examiner noted that persistent delusions or hallucinations were present.  The Veteran reported seeing shadows out of the corner of his eye on daily basis.  He was also noted to experience suicidal ideation.  The Veteran stated that he felt suicidal at one point the previous winter after losing a job.  Although the Veteran reported holding a gun in his hand, he chose to reach out to a mental health professional rather than pulling the trigger.

The Veteran reported drinking 6 alcohol beverages a week and smoking one pack of cigarettes a day, but he denied using illicit substances.  The diagnoses were major depressive disorder that was recurrent with psychotic features.  This diagnosis was secondary to his service-connected PTSD as there was correlation of symptoms following the in-service trauma.  The examiner stated that the Veteran did not have a diagnosed TBI.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner determined that the Veteran was capable of managing his financial affairs.

On October 14, 2015, the Veteran reported questioning his relationship with his girlfriend.  He was worried he was unwanted.  There was no change in the mental status findings.  On January 5, 2016, the Veteran reported increased PTSD symptoms.  He had broken up with his girlfriend and was living with his father. However, this living situation ended in conflict, and he was now living with his mother.  He reported having panic attacks and blacking out due to high levels of stress.  The Veteran indicated that he had experienced suicidal ideation, but he denied any intent or plan.  The Veteran gave away his guns to limit his access to weapons in case of suicidal ideation.  The Veteran had also experienced thoughts of hurting his father due to their recent conflict, but he denied having any intent or plan to hurt or kill him.  On January 6, 2016, a VA treatment record stated that the Veteran was interested in attending a psychosocial residential rehabilitation treatment program (PRRTP) at VA.  Under his reasons for attending, the Veteran reported suffering for 10 years and having depression.  He described losing jobs, family, and relationships.  The Veteran was noted to have active/current thoughts of suicide.

On January 7, 2016, a VA admission evaluation note for the program stated that the Veteran was unemployed.  He was noted to be very polite and cordial.  He continued to have hypervigilance and be startled by loud noises.  The Veteran denied having any auditory or visual hallucinations.  He also denied thoughts of wanting to harm himself or someone else.  His other mental status findings were generally the same.

Later that same day, the Veteran stated that he hoped by entering the program, he would develop skills to have a healthy relationship with family and friends as well manage life stressors.  The Veteran reported that he had been homeless since his relationship ended in September 2015.  He had previously been engaged to his former fiancée for one year, but their relationship had ended due to trust issues.  The Veteran had been staying with different family and friends since that time.  Since his relationship ended, the Veteran had a poor appetite and reported losing 20 pounds.  He reported fleeting thoughts of harming himself, and he described attempting to harm himself on December 26, 2105.  At that time, the Veteran drove his car into a tree, but only damaged the car without any harm to himself.  He also reported attempting suicide at 5 different times in the past, but did not specify when these attempts occurred.  Suicidal ideation could cause anxiety attacks involving shortness of breath and sometimes leading to the Veteran falling.  He also reported having intermittent auditory and visual hallucinations throughout the day.  He saw people behind trees and cats.  He also heard voices telling him to fight or protect himself.  However, the Veteran recognized that these images were not real, and he did not act on the voices. 

A subsequent January 7, 2015 VA treatment record noted the Veteran was socializing with other Veterans in the program and watching television.  On January 8, 2016, a VA treatment record stated that the Veteran was able to handle his money.  The Veteran reported that he enjoyed drawing, hunting, hiking, and being outdoors.  The record stated that the Veteran had last been employed in November 2015, and he had been working for the past 3 years.  The Veteran alert and oriented times 4.  He described his mood as "up and down," but his affect was full range.  His insight and judgment were logical and goal-oriented.  The Veteran appeared to be motivated for treatment, and he behaved cooperatively.  On January 9, 2016, the Veteran denied having suicidal ideation, but endorsed homicidal ideation towards one person with no plan.  He reported that his mood was "good for now."  However, he rated his depression as 7 out of 10 and anxiety as 9 out of 10.  He had little to no appetite.  He continued to endorse auditory and visual hallucinations.  The Veteran's impulse control, judgment, and insight were fair.  His thought processes were logical, coherent, and organized.  Also on this date, the Veteran was noted to have good hygiene, and he was described as friendly with staff and peers.  During a subsequent January 11, 2011 group counseling session, the Veteran was attentive and participated fully in the session.  On January 13, 2016, the Veteran denied having suicidal or homicidal ideation.  His mood was neutral and his affect was mostly euthymic.  Regarding psychosis, he did not appear to be attending to internal stimuli.  The other mental status findings were largely the same.

On January 14, 2016, the Veteran denied having any visual hallucinations.  In addition, no auditory hallucinations were reported.  He also indicated that he was not having any suicidal ideation.  On this date, the Veteran requested a discharge from the program.  The Veteran did not feel that he belonged in the program with other veterans who had a dual diagnosis, and he disliked the restrictions.  The record noted that the Veteran interacted with peers and verbalized a minimal benefit from programming.  He had consistently denied suicidal ideation during his stay. His suicidal risk upon discharge was determined to be low.  The Veteran also denied having homicidal ideation.

On February 11, 2016, the Veteran was alert and oriented times three.  He arrived on time, was casually dressed, and demonstrated good grooming and hygiene.  His behavior was cooperative, and no abnormalities were present in his speech.  The record also stated that there were no current auditory of visual hallucinations.  Both his concentration and judgment/insight were fair.  The Veteran's affect and mood were depressed and anxious.  However, he denied having any suicidal or homicidal ideation.  The Veteran was living with his mother and felt uncertain about his life and future.  He was also overwhelmed by change and felt paranoid about completing an application for an inpatient treatment program for PTSD at VA.

The Veteran underwent an additional VA examination to evaluate his psychiatric disability later in February 2016.  The examiner noted that the Veteran arrived early for his examination, and he was alert and oriented.  He presented with good hygiene and grooming.  His speech was fluent and intelligible.  The Veteran reported that he typically had an anxious mood, but the examination was exacerbating his anxiety.  In addition to anxiety, the Veteran's psychiatric symptoms included a depressed mood and disturbances of motivation and mood.  The Veteran was still hypervigilant with an exaggerated startle response, but he also had suspiciousness.  He additionally continued to experience a sleep disturbance and problems with concentration.  His panic attacks still occurred more than once a week.

The examiner found that the Veteran had difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported that he had been "couch surfing" since December 2015 breakup from his girlfriend.  He reported occasionally sleeping in his vehicle.  However, the examiner commented that the available records reflected that the Veteran had been living with his mother.  He described himself as lonely and reclusive.  The Veteran indicated that his family was tired of his coping problems.  The Veteran had occasional contact with his family, but he felt that he made them nervous.  During a typical day, the Veteran took a shower, read, and smoked cigarettes.  He tried to shop online to avoid going to the store.  Although the Veteran had not been a relationship since his breakup, he reported having "one night stands" and not wanting a relationship.

He was also noted to have difficulty in adapting to stressful circumstances, including a work or worklike setting.  The examiner stated that the Veteran last worked in December 2015 as technician at an animal shelter.  The January 2016 VA treatment records indicated that he lost this job as a result of whistleblowing.  He reported that the female employees made advances towards him, and he quit after being confronted by their spouses.  The Veteran had quit his prior job in the warehouse due to difficulties traveling to the worksite and to avoid seeing his girlfriend after their breakup.  The Veteran reported having significant irritability it he workplace and getting into trouble in his warehouse position for frequent cigarette breaks.  The Veteran reported being perceived by coworkers and supervisors as "hotheaded."

He continued to have irritability behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects.  The examiner noted that suicidal ideation was one of the Veteran's symptoms.  The Veteran also described avoiding his girlfriend when they broke up as he had wanted to hurt her at the time.  However, he Veteran did not endorse current suicidal or homicidal ideation.  However, he reported having intermittent thoughts about suicide.  In contrast to his reports from January 2016, he denied any history of suicide attempts.  He reported that the December 2015 car accident was the result of loss of control during a panic attack rather than a suicide attempt.  He still did not have access to any firearms in his home after previously relinquishing the weapons.

The diagnoses were PTSD and MDD with recurrent psychotic features.  The examiner stated that the Veteran did not have TBI diagnosed.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran was still capable of managing his financial affairs.

After the examination, a March 2, 2016 VA treatment record stated that the Veteran continued to live with his mother.  He denied having any homicidal or suicidal ideation.  His other mental status findings were consistent with those reported in February 2016.  On June 6, 2016, the Veteran reported that he was staying with his stepfather in Florida to determine if he wanted to move there.  He had been experiencing more flashbacks since staying there.  His mental status findings were generally the same as the ones reported in February and March of 2016.

Another VA examination relevant to the Veteran's increased rating claim was conducted in June 2016.  Similar to the February 2016 VA examination, the Veteran arrived early, and he was noted to be dressed casually and well-groomed.  He demonstrated no difficulty engaging with the examiner.  The veteran was cooperative and attentive during the examination.  His mood was reported as "alright" and affect was generally restricted.  The Veteran was alert and oriented times three with no deficiencies in his speech.  In addition, his thought process/content was coherent and relevant with no flights of ideas or disorganization.  He evidenced no active delusional content and denied any current auditory, visual, or tactile hallucinations.  The Veteran's working and remote memory appeared to be intact.  His insight and judgment were adequate.  

Despite the above findings, the examiner stated that the Veteran's symptoms included impaired judgment and impaired abstract thinking.  The examiner additionally found that the Veteran had an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  In addition, the noted symptoms included disorientation to time or place.  The Veteran's symptoms also included a depressed mood, anxiety and suspiciousness.  He still experienced disturbances in motivation and mood.  The Veteran continued to have panic attacks more than once a week and a chronic sleep impairment. 

Since the February 2016 VA examination, he described having episodes of both dissociation and psychosis.  The Board notes that from March 8, 2016 to April 29, 2016, the Veteran was hospitalized for PTSD with dissociative symptoms; persistent depressive disorder, severe, with severe anxious distress and an intermittent depressive episode that was severe.  The Veteran also acknowledged engagement in several physical altercations that occurred when visiting with family and friends.  The Veteran was noted to have impaired impulse control, such as unprovoked irritability with periods of violence.  He had irritable behavior and angry outbursts as well as reckless or self-destructive behavior.  Another noted symptom was suicidal ideation.  However, the Veteran denied having suicidal or homicidal ideation during the examination.  

The Veteran still had difficulty in establishing and maintaining effective work and social relationships.  The examiner observed that the Veteran reported symptoms that would impair occupational functioning.  These symptoms included his low frustration tolerance and irritability that interfered with adequate interpersonal functioning among coworkers and supervisors.  He also reported impaired memory and concentration.  The examiner noted that these symptoms were gauged by neuropsychology to be only mildly deficient.  In addition, the examiner found that the Veteran only had mildly impaired memory loss, such as forgetting names, directions, or recent events.  The examiner stated that the Veteran was last employed in October 2015.  When working, his primary problems involved control, irritability, communication, and concentration.  He reported having almost daily panic attacks while working.  Thus, the examiner found that he still had difficulty in adapting to stressful circumstances, including work or a worklike setting.

In addition, the Veteran continued to report considerable interpersonal dysfunction (primarily related to low frustration tolerance and irritability) and had few friends as well as conflict-ridden relationships with family members.  The Veteran was still staying with his mother or friends.  He also noted that he had been camping due to the warm weather.  His most frequent interactions were with his mother.  Although the Veteran had a couple of friends, they did not reside locally.  Consequently, the Veteran visited his friends once a month.  He denied having any romantic relationship since February 2016, but the examiner noted that he had been sexually promiscuous.  He met partners at bars or through online services.  In his free time, the Veteran like to fish, draw, read, travel, and camp.

The diagnoses were still PTSD and MDD with recurrent psychotic features.  The examiner also noted that the Veteran had a diagnosed TBI.  The examiner stated that it was impossible to separate the symptoms associated with the Veteran's psychiatric disability versus TBI as the conditions had a near simultaneous onset and there was a considerable overlap of symptoms.  The Veteran remained capable of managing his financial affairs.  The examiner elaborated that the Veteran's current impairment in psychosocial functioning was estimated to be moderate to severe.  The examiner stated that there was no clinically significant change in the severity of the Veteran's symptoms or psychosocial functioning when compared to the February 2016 VA examination.

Approximately 5 days after the June 2016 VA examination, the Veteran was noted to be alert and oriented times three in a June 20, 2016 VA treatment record.  He was on time, casually dressed, and had good grooming and hygiene.  The Veteran also behaved cooperatively during the visit.  His speech was clear with a normal rate and volume.  His judgment, insight, and concentration were fair.  The record stated that there was no current psychosis, including auditory or visual hallucinations.  Both his mood and affect were depressed and anxious.  However, the Veteran denied having suicidal or homicidal ideation.  The record indicated that the Veteran had a girlfriend, noting that he was staying with her parents before taking her to the airport.  During the two weeks his girlfriend would be gone, the Veteran reported that his financial situation would be "up in the air."  He planned to stay at his mother's home until June 25th when she married.

On August 18, 2016, the Veteran reported being told that he was mean or rude by friends, family, and acquaintances.  However, he reported that his symptoms were the same.  He also denied having suicidal or homicidal ideation.  By September 26, 2016, the Veteran was living in a new apartment, but he had trouble sleeping due to its unsafe location.  He had informed his landlord of his intent to move.  The record stated that the Veteran appeared to be less anxious and depressed than he had been 6 months ago.  On November 30, 2016, the Veteran's mental status findings were unchanged from those reported on June 20, 2016.  The Veteran had broken up with his girlfriend, but they decided to remain friends.  He was living in a shared house with roommates, and he was looking forward to moving out.  He also indicated that he intended to "move on" from his family due to a lack of love and support.  The record noted that he reported stable PTSD symptoms.

In a January 2017 statement, the Veteran reported that he was homeless.  He had been living with friends and staying in short-term housing at the VA medical center. Later on January 18, 2017, the Veteran's mental status findings were unchanged. He had moved in with his ex-girlfriend and her two children.  The Veteran did not want to resume their romantic relationship.  On February 9, 2017, the Veteran had the same living situation, and his primary stressor involved the misbehavior of his ex-girlfriend's children.  He denied having any homicidal or suicidal ideation.  On March 22, 2017, the Veteran's representative reported that the Veteran was living in his vehicle and having suicidal thoughts.

After reviewing the evidence of record, the Board finds that the Veteran should be awarded a 50 percent disability rating for his PTSD and MDD from June 20, 2007 to April 6, 2011.  However a disability rating in excess of 50 percent is not warranted from April 7, 2011 to October 8, 2014.  In addition, a rating higher than 70 percent is not appropriate on or after October 9, 2014 (excluding a temporary 100 percent rating from March 8, 2016 to April 30, 2016).

Prior to April 7, 2011, the treatment records reflect that the Veteran experienced difficulty in establishing and maintaining effective work and social relationships.  During this period, the Veteran described having conflicts with his girlfriend and irritation towards his father.  He was also reported having panic attacks more than once a week.  In addition, the Veteran reported having disturbances in motivation and mood.  The Veteran displayed some, but not all, of the symptoms listed as examples under the 50 percent rating criteria.  Resolving all doubt in favor of the Veteran, the Boards finds that the overall level of impairment during this period is best reflected by a disability rating of 50 percent.  38 U.S.C.A. § 5107(b).
 
However, the record does not justify the award of the next higher rating of 70 percent prior to October 9, 2014.  The Veteran did not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

The Board initially acknowledges that the Veteran reported having difficulty in adapting to stressful circumstances during this period, including test anxiety.  However, the record reflects that the Veteran's test anxiety did not prevent him from completing the programs and courses he was interested in pursuing during the period, including the vocational program to become an electrician and certain courses associated with the EMT program.  Moreover, this symptom did not result in occupational and social impairment that more nearly approximated or equated in severity, frequency, or duration to reduced reliability and occupational and social impairment with deficiencies in most areas to meet the criteria for the next higher rating.  

Although the Veteran had relationship difficulties during this period, he was able to maintain a relationship with some friends and family members.  The September 2008 VA examiner also stated that he engaged in social activities.  In addition, the record indicates that the Veteran's family was source of support as the Veteran worked and/or lived with his father at different times during the appeal period.  Thus, the Veteran did not experience an inability to establish and maintain effective relationships.  The Board also finds that he did not experience impaired impulse control during this period.  The Board acknowledges that the Veteran was noted to throw objects during anger outbursts and sometimes become involved in physical altercations.  However, the record also contains reports of the Veteran's use of self-restraint during moments of anger; such as when he was angry with his girlfriend's puppy in March 2008, or when he reported walking away from stressors in February 2013.  He also informed the April 2011 VA examiner that self-control was one of his learned skills from CPT.

The Veteran also consistently denied having suicidal ideation during this period.  In addition, the evidence indicates that his speech was normal.  Although the April 2011 VA examiner reported that the Veteran sometimes lacked elaboration, gave one word answers, and demonstrated difficulty describing his emotional experiences; the examiner also stated that his speech was spontaneous, clear, and coherent.  Moreover, the treatment records both before and after this examination did not suggest that any deficiencies were present in his speech or the level of coherence and relevance in his responses.  He was also consistently found to have good hygiene and grooming.  Similarly, the Veteran was repeatedly described as alert and fully oriented.

The Board also acknowledges that the Veteran was noted to engage in certain obsessional rituals during this period, such as brushing his teeth, washing his hands, or checking locks on doors.  However, the record did not indicate that these rituals interfered with routine activities.  The September 2008 VA examiner specifically stated that these practices likely occupied the Veteran for less than one hour each day, and did not interfere with his typical routine or occupational functioning.  In addition, while the Veteran reported symptoms of panic and depression, the record did not reflect that these symptoms were near-continuous and affected his ability to function independently, appropriately, or effectively.  While these symptoms were discussed during certain treatment visits, there were also visits when the Veteran reported feeling good.  The September 2008 VA examiner found that he was able to manage his activities of daily living, and the records reported that the Veteran was able to attend school as well as work at different jobs during this period.
The Board additionally acknowledges the Veteran's reports of memory problems during this period, including problems with remembering names or tasks.  However, the majority of the records indicated that he had no more than a mild impairment in his recent/short-term memory.  Many of the medical professionals from this period indicated that his memory was good with no deficiencies present.  Thus, the Board does not find that Veteran experienced memory loss for the names of close relatives, his own occupation, or his own name.  The Board also notes that the Veteran reported having visual and auditory hallucinations at different points, such as in July 2008, July 2014, and February 2014.  However, the majority of the records from this period indicated that the Veteran did not experience delusions or any type of hallucination.  Moreover, the April 2011 VA examiner questioned whether the Veteran's described perceptions could actually be considered visual or auditory hallucinations.  In light of this evidence, the Board does not find that any hallucinations that were present during this period were persistent in nature.  Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment that would warrant disability rating higher than 50 percent, or akin to the symptoms that are listed in the rating criteria.

In reaching this decision, the Board has considered the Veteran's GAF scores, which are but one factor for consideration in assigning a rating in this case. GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 are indicative of moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Lower GAF scores of 41 to 50 represent serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  The Veteran's GAF scores during this period have ranged from 48 to 60, indicating serious to moderate symptoms.  The Board finds that these scores are consistent with the Veteran's 50 percent rating and do not mandate the assignment of a 70 percent evaluation.

Based on the foregoing, the Veteran is not entitled to a disability rating in excess of 50 percent prior to October 9, 2014.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).

The Board also finds that a disability rating higher than 70 percent is not warranted on or after October 9, 2014 (excluding a temporary 100 percent rating from March 8, 2016 to April 30, 2016).  As noted above, a 100 percent rating requires total social and occupational impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.

First, the evidence throughout the period on appeal, without even considering occupational impairment, does not demonstrate total social impairment.  During this period, the Veteran reported visiting with friends, using the internet to meet others, having a girlfriend for a period, and living with different relatives and friends.  The evidence indicates significant impairment in social functioning, but not a total impairment. 

Furthermore, the Veteran's symptoms are not of the severity or frequency to warrant a 100 percent evaluation.  Although the Veteran was noted to be irritable during this period, the treatment records and VA examiners indicated that his behavior was cooperative.  As such, the Board does not find that the Veteran exhibited grossly inappropriate behavior during this period.   

The Board acknowledges the June 2016 VA examiner's finding that the Veteran had an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  However, this examiner, as well as the other records from this period, indicated that the Veteran did not have any deficiencies in grooming or hygiene.  The other evidence from this period did not suggest that he was unable to perform any specific activities of daily living.  While the Veteran reported having little appetite and weight loss in January 2016, the records does not reflect that he was unable to feed himself.  Thus, the Board does not find that he experienced an intermittent inability to perform activities of daily living during this period.

The Board also finds that the record does not reflect the presence of a gross impairment in thought processes or communication.  Although the June 2016 VA examiner found that the Veteran had impaired judgment and abstract thinking, the examiner did not find that a gross impairment of thought processes was present.  The records from this period instead described his thought processes as logical and coherent.  In addition, while the Board notes the Veteran's report of difficulties with communication in February 2016, the record does not reflect that he had a gross impairment in this area.  The medical professionals consistently reported that there were no abnormalities in his speech.  The Veteran also submitted several clearly written and understandable statements on his own behalf during this period.

The Board notes that the Veteran reported thoughts of wanting to hurt his father in October 2015, hurt his girlfriend in December 2015, and having homicidal ideation towards an individual in January 2016.  However, the Veteran denied any actual intent or plan to hurt or kill his father, he reported avoiding his girlfriend as a result of this inclination, and he stated that there was no actual plan regarding his homicidal ideation towards the individual.  In addition, the Veteran most frequently denied having any homicidal ideation during this period.  As such, the Board does not find that he was in persistent danger of hurting others during this period.

The Board also notes that the Veteran described having suicidal ideation at different times during this period.  However, this ideation was noted to be passive in November 2014.  The Veteran also reported giving away his firearms to prevent suicide.  In addition, although the Veteran reported a history of suicide attempts in January 2016, he was noted to have no such history during the subsequent February 2016 VA examination.  The providers associated with the January 2016 treatment program also determined that the Veteran had a low risk for suicide.  The June 2016 VA examiner also noted that the Veteran's symptoms included suicidal ideation, but did not report that he was at frequent risk of harming himself.  Moreover, the Veteran's reports of suicidal ideation were interspersed with records that noted his denial of any current suicidal ideation.  Thus, the Board finds that the Veteran was not in persistent danger of hurting himself during this period.

In addition, the Board acknowledges the June 2016 VA examiner's report that the Veteran's symptoms included disorientation to time or place.  However, the Veteran was alert and oriented times three during the examination.  The other records from this period, both before and after the June 2016 VA examination, similarly reflect that the Veteran was oriented to time, person, and place.  Consequently, the record does not support finding that the Veteran experienced disorientation to time or place during this period.  The Board also notes that the Veteran's memory was alternatively described as intact or mildly impaired during this period.  As such, the record does not show that the Veteran demonstrated memory loss for the names of close relatives, his own occupation, or his own name.

The Board notes that the evidence from this period contains reports of auditory and visual hallucinations.  In addition, the June 2016 VA examiner stated that the Veteran had persistent delusions or hallucinations.  However, the record also contains several instances in which the Veteran reported having no current delusions or auditory or visual hallucinations.  Thus, the Board does not agree that he experienced persistent delusions or hallucinations during this period.  Moreover, as noted above, there is not total social impairment, despite significant effects on social functioning.  

The Board therefore finds that the rating criteria for the next higher 100 percent disability evaluation have not been met at any point during the period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-55.

      (b)  Entitlement to a TDIU prior to October 29, 2015

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1555; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The Board notes that the Veteran's TDIU claim was raised in the context of his initial increased rating claim for PTSD and MDD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As previously noted, the Veteran's PTSD was initially assigned a 30 percent disability rating effective from December 20, 2007, the date of his service connection claim.  Thus, the current appeal period begins on December 20, 2007.

In this case, the Veteran contends that he is unable to secure or follow a substantially gainful occupational as a result of his service-connected disabilities.  See February 2017, Veteran's Application for Increased Compensation Based on Unemployability.  During the relevant period on appeal, the Veteran's PTSD was assigned a 50 percent disability rating from December 20, 2007 to October 8, 2014.  His PTSD disability rating was increased to 70 percent on and after October 9, 2014, with the exception of a 100 percent rating from March 8, 2106 to April 29, 2016.  The Veteran has been in receipt of a 30 percent rating for bilateral pes planus with plantar fasciitis from December 20, 2007 to April 29, 2014, and 50 percent rating on and after May 1, 2014.  The Veteran was also awarded a 10 percent rating for tinnitus on and after July 23, 2015.  In addition, he received a noncompensable disability rating for left ear hearing loss as of July 23, 2015.  

Beginning on December 20, 2007, the Veteran has been in receipt of at least a 70 percent combined evaluation.  See 38 C.F.R. § 4.25.  As such, the Veteran is eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation for the entire period on appeal.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the Board will consider the evidence from the entire period on appeal.

In addition to the evidence discussed above, the record also contains evidence related to the functional effects of the Veteran's other service-connected disabilities.  A September 2008 VA examination concerning the Veteran's feet noted that the Veteran's bilateral plantar fasciitis caused pain with walking, standing, and climbing.  There was a moderate effect on chores, shopping, recreation, and bathing.  There was no effect on dressing, toileting, and grooming.  There was a mild effect on traveling and driving.  It prevented sports.  During a May 2014 examination related to the Veteran's feet, the examiner noted that the Veteran had difficulty with prolonged standing, walking, and repetitive bending as a result of his bilateral foot disability during physical work.  However, he would not be prevented from working in a more sedentary area with frequent rest periods.

Regarding the Veteran's left ear hearing loss and tinnitus, an October 2, 2015 VA examination indicated that the Veteran's left ear hearing loss had some effect on his occupational functioning.  He described often asking others to repeat themselves, and the limiting and discouraging effect this issue had on conversations.  He reportedly needed to be close to people to hear them, and he read lips to understand.  In terms of the occupational effect of the Veteran's tinnitus, he reported that it caused him irritation.  The Veteran also stated that he experienced headaches.

The record shows that the Veteran graduated from high school and completed two years of college.  See February 2017 VA Form 21-8940.  Based on the information in the VA treatment records and examination reports of record, it appears that the Veteran worked fulltime as a warehouse manager from November 2007 to September 15, 2008.  See September 2008 VA examination.  The Veteran reported that he was then employed for as a cook 20 hours a week from September 1, 2008 to November 1, 2010.  See January 2016 VA Form 21-8940.

In October 2008, the Veteran was also noted to be working in a construction position for his father's part-time construction business.  See October 2008 VA treatment record.  It seems that the Veteran was still performing construction work in May 2009.  See May 2009 VA treatment record.  In August 2009, the Veteran was reportedly occupied as tattoo artist.  See August 2009 VA treatment record.  The Veteran was also noted to be working with his father in September 2009, and this relationship continued until approximately October 2009.  See September 2009 VA treatment record; October 2009 VA treatment record.

The Veteran was a fulltime student at a vocational school to become an electrician from approximately October 2009 until he completed the program in September 2010.  See October 2009 VA treatment record; December 2009 Board Hearing Transcript; November 2010 VA treatment record.  As noted above, the Veteran was also employed part-time as a cook while attending vocational school.  See November 2009 VA treatment record; December 2009 Board Hearing Transcript; January 2016 VA Form 21-8940.

Beginning in January or February of 2011, he went to school to obtain an associate's degree to be an EMT.  See November 2010 VA treatment record; April 2011 VA examination.  The training for this program was completed in approximately May 2011.  See April 2011 VA examination.  During his training in the EMT program, the record reflects that he continued to work for 20 hours each week as a cook.  See March 2011 VA treatment record.  The Veteran additionally reported that he worked as a cook for 20 to 30 hours a week from September 2011 to September 2012.  See February 2017 VA Form 21-8940.  

The Board notes the Veteran's report that he was self-employed as driver for 30 hours a week from September 1, 2012 to November 1, 2012.  See February 2017 VA Form 21-8940.  He also reported working fulltime as driver/county veterans service officer (CVSO) for a VSO from November 1, 2012 to November 1, 2014.  However, the VA treatment records reflect that the Veteran was a fulltime driver for the VSO as early as November 16, 2011.  He was still noted to be working as a driver on December 16, 2011 and March 2, 2012.  These records are consistent with the VSO's report that the Veteran worked as a veterans service officer for 40 hours a week from November 9, 2011 to November 25, 2014.  See February 2016 VA Form 21-4192.  In addition, while the Veteran reported that his time lost from illness was months, the VSO stated that there was no time lost during the 12 months preceding the last date of employment (due to disability).

The Veteran additionally reported that he attended Farrier School from April 1, 2015 to December 1, 2015.  He also reported being self-employed as blacksmith from May 1, 2015 to July 1, 2015.  The Veteran last worked fulltime as a warehouse laborer in 2015.  Although the Veteran reported in his February 2017 VA Form 21-8940 that he worked in this position from July 1, 2015 to September 1, 2015, this employer clarified that he actually worked from August 6, 2015 to October 28, 2015.  See March 2017 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  This employer indicated that there was no time lost during the 12 months preceding the last date of employment (due to disability).  In addition, while the treatment records noted that he later worked as technician for an animal clinic, this organization stated that the Veteran only job shadowed and was not officially employed by the animal clinic.  See March 2017 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  

The evidence from this period indicates that the Veteran's service-connected disabilities did not prevent him from securing or maintaining a substantially gainful occupation prior to October 29, 2015.  The record shows that during the appeal period, the Veteran experienced a few periods of unemployment that were relatively brief before he found another job or entered a new academic program.  For the majority of the appeal period, the Veteran was either employed on a fulltime basis in substantially gainful occupations or was a fulltime student.  The Veteran was also able to retain a part-time employment position as a cook while he was a student in the electrician program and the EMT program.  The Board acknowledges that the Veteran described encountering difficulties in these employment positions and educational programs.   Nevertheless, he secured and maintained different employment positions throughout the appeal period, and the record indicated that he was successful in completing much of the coursework associated with his academic programs.  He was also able to maintain his last fulltime position as warehouse laborer up until October 28, 2015, the day before the current effective date of his TDIU award.  The record does not suggest that this employment was not substantially gainful, marginal, or sheltered. 

In light of this evidence, the Board does not find that an award of a TDIU prior to October 29, 2015 is warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

(c) Entitlement to Service Connection for Residuals of a TBI, to Include Headaches

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has current residuals of TBIs that occurred during service.  See May 2016 VA examination.  The Veteran reported that he was hit in the head during a bar fight in 2003.  See March 2016 VA treatment record.  He remembered waking up on the floor after the fight.  A subsequent injury reportedly occurred during his deployment to Korea from 2003 to 2004, and another injury took place during his deployment to Iraq from October 2005 to October 2006.  During his deployment to Korea, the Veteran reported striking his head when he fell in the course of climbing a telephone pole.  He also described injuring his feet at this time.  The Veteran noted that this injury led to his current service-connected bilateral pes planus with plantar fasciitis.  He reported losing consciousness for approximately 15 minutes and experiencing alteration of consciousness for approximately 3 days after the injury occurred.  The Veteran added that symptoms of headaches and light sensitivity began after the Korea event.  He also reported having ongoing issues with memory loss and difficulty retrieving names or information for use.  The Veteran stated that he needed to write things down to keep track of information.  He additionally described issues with memory recall during his last 30 days in Iraq.  He reportedly experienced more issues completing the out-processing than the other soldiers did. 

While deployed in Iraq, the Veteran was reportedly awakened from his sleep when a rocket-propelled grenade (RPG) struck the wall beside his bed and threw him from the bed.  He felt dazed and confused from this event, but he did not have a loss of consciousness.  Later during this deployment, his area was struck by multiple rockets being launched due to a visit from Vice President Cheney.  He again described feeling dazed and confused, but not having a loss of consciousness.

The Veteran's service treatment records (STRs) contain a September 4, 2002 Medical Prescreen of Medical History Report in which no problems were noted. The record specifically stated that the Veteran did not have a history of a head injury, including a skull fracture, resulting in concussion, loss of consciousness, headaches, etc.  In the September 6, 2002 enlistment examination, all categories of the clinical evaluation were marked as normal.  The Veteran also did not report any problems in the associated Report of Medical History.  He denied having a head injury, memory loss, or amnesia.

The Veteran's military personnel records show that he was stationed at Camp Carroll and Camp Coiner in Korea from May 2003 to June 2003.  His DD 214 also lists the Veteran's military occupational specialty as cable systems installation/maintenance.  In July 2004, an STR noted that the Veteran climbed telephone poles for work, and he felt he may have injured his foot on the rungs he used to climb.  His current foot pain was in the same location that came into contact with the rungs.  The Veteran did not remember any particular injury, but he experienced repetitive wear and tear.  In August 2004, the Veteran reported having pain to the distal first and second metatarsal joint of the left foot, especially after running.  The record commented that he climbed telephone poles all day and jumped down onto the balls of feet.  The Veteran felt that this action was contributing to his pain.  In November 2004, the Veteran received a followup visit for left foot pain.

The record also reflects that the Veteran deployed to Kuwait and Iraq from November 21, 2005 to October 21, 2006.  See October 30, 2006 Post-Deployment Health Assessment.  Prior to the Veteran's deployment, he reported in an October 19, 2015 Pre-Deployment Health Assessment that his general health was fair.  He did not currently have any medical or dental problems.  On October 20, 2005, the Veteran sought treatment for a re-injury to a recent right hand fracture.  In a subsequent October 30, 2006 Post-Deployment Health Assessment, the Veteran denied that he then had, or had experienced during his deployment, symptoms of weakness; headaches; dimming of vision, like the lights were going out; dizziness, fainting, or lightheadedness; still feeling tired after sleeping; difficulty remembering; vomiting; or ringing of the ears.  He also denied having any psychiatric symptoms.  The comments section also noted that the Veteran denied having mental health issues.  The Veteran stated that during the deployment, his health stayed the same or became better.  A follow-up was only indicated for his pes planus and trapeziometacarpal (TMC) joint.  The Veteran was cleared for redeployment.

Prior to the Veteran's separation from service, a November 9, 2006 Report of Medical History shows that he denied having hearing loss or wearing a hearing aid; dizziness or fainting spells; frequent or severe headache; a head injury, memory loss, or amnesia; or a period of unconsciousness or concussion.  The Veteran reported having frequent trouble sleeping, but he denied nervous trouble of any sort (anxiety or panic attacks); loss of memory or amnesia, or neurological symptoms; depression or excessive worry; attempted suicide; received counseling of any type; or been evaluated or treated for a mental condition.  The Veteran did report foot trouble.  The record stated that he was on profile for foot pain in the arch of his left foot.  The November 9, 2006 separation examination noted that there were no abnormalities in the head, face, neck, or scalp; or neurologic functioning.  The summary of defects and diagnoses did note metatarsalgia and left pes planus.

Following the Veteran's separation examination, a November 21, 2006 Report of Medical Assessment noted that the date of the Veteran's last physical examination by the military was in November 2002.  The Veteran reported that as compared to his last medical assessment/physical examination, his overall health was the same. In response to a question regarding whether the Veteran had experienced an illnesses or injuries that caused him to miss duty for longer than 3 days since his last medical assessment/physical examination, the Veteran only reported foot pain and broken bones.  He denied suffering from any injury or illness while on active duty for which he did not seek medical care.  In addition, the Veteran denied having any conditions that currently limited his ability to work in his primary military specialty or require geographic or assignment limitations.

During a March 2016 neuropsychology consultation conducted by VA, the Veteran reported two head injuries that occurred prior to service.  During high school, he stated that a shelf fell and hit him in the head.  The CT scan taken at that time was reportedly unremarkable.  In addition, when he was 18 years old, he hit his head on the side of a car window during a motor vehicle accident.  The Veteran could not remember if he lost consciousness at that time, but he opined that such an event would have been very brief.  In addition to the in-service injuries discussed above, the Veteran indicated that he sustained other injuries when he was "wacked upside the head" or fell out of trees.  However, the examining clinical neuropsychologist noted that an April 29, 2011 CT scan did not reveal any intracranial abnormalities.  The Veteran did not notice any cognitive changes immediately following any of these reported injuries.  The Veteran instead described first noticing cognitive difficulties 5 to 6 years before the consultation.  He also reported having headaches 2 to 3 times a week.  The Veteran added that since his return from Iraq, he experienced increased photosensitivity, left ear hearing loss, bilateral tinnitus, and problems with his ability to smell and taste.

The Board notes that the record has raised the question of whether the Veteran had residuals of a TBI that preexisted service.  However, as the September 2002 enlistment examination did not note any abnormalities related to head injuries, the presumption of soundness applies and this presumption can only be rebutted with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  The March 2016 VA neuropsychologist noted that the Veteran's report of two head injuries prior to service.  However, the Veteran stated that a CT scan following one of the injuries revealed normal results.  He also reported that he did not notice any cognitive changes following these injuries.  Furthermore, the Veteran specifically denied any history of a head injury in the September 2002 Prescreen of Medical History Report and the Report of Medical History.  As noted above, he also denied that any relevant residuals were present at the time of his enlistment, such as headaches or memory loss.  The Board finds that this evidence is insufficient to demonstrate that the Veteran had residuals of a TBI that clearly and unmistakably preexisted service.  Thus, the presumption of soundness has not been rebutted, and the claim will be considered on the basis of direct service connection.

Based on the Veteran's reported and subjective history of in-service head injuries, Dr. T. diagnosed the Veteran with a TBI in July 2008.  See July 2008 VA treatment record; May 2016 VA examination.  In March 2016, the examining clinical neuropsychologist also noted that the Veteran reported a history, including his report of in-service head injuries, encompassed multiple TBIs of mild severity.  Dr. T. stated that the Veteran's current neurobehavioral symptoms, including headaches, forgetfulness, and irritability; were all sequela from a TBI.  Dr. T. opined that his symptoms were complicated by symptoms of PTSD.  

During an April 2011 VA examination related to TBI, the examiner noted that the Veteran had symptoms of headaches, dizziness or vertigo, weakness or paralysis, sleep disturbance, fatigue, malaise, mobility issues, and balance problems.  The Veteran also reported a memory impairment and difficulty concentrating.  In addition, the Veteran had mood swings, anxiety, and depression.  He also had some neurobehavioral symptoms.  The examiner also noted that the Veteran had some bowel and bladder problems, erectile dysfunction, sensory changes, vision problems, decreased sensory of taste or smell, hypersensitivity to sound or light, hearing problems, and tinnitus.  The April 2011 VA examiner noted that the Veteran's description of his in-service head injury appeared to be consistent with his other reports in the record.  However, the examiner could not confirm the injury.  The examiner stated that the Veteran's complaints of memory loss and inappropriate behavior were most likely related to his PTSD.  The Veteran's STRs did not include any reference to a head injury, trauma, or a medical visit for complaints of head trauma.  There was also no documented loss of consciousness.  As such, the examiner concluded that a TBI was not diagnosed at that time, and the Veteran's current headaches were not related to the reported event.

During another VA examination related to the Veteran's claim in May 2016, the examiner noted that the Veteran's potential residuals included hearing loss and/or tinnitus; headaches, including migraine headaches; and a mental disorder (including emotional, behavioral, or cognitive).  Although the examiner acknowledged the assessments from Dr. T. and the March 2016 clinical neuropsychologist, the examiner stated that a review of the STRs did not reveal any objective evidence of an in-service TBI/head injury event.  The examiner noted the Veteran's contention that his head injury during his deployment in Korea occurred at the same time as his foot injury.  However, the examiner found it significant that all of the STRs related to foot complaints did not indicate that there was any associated injury.  In addition, the November 2006 Report of Medical History contained negative responses to all the questions regarding a possible TBI, including frequent or severe headaches, a head injury, memory loss, amnesia, and a period of unconsciousness of concussion.  The post deployment health assessment dated on October 20, 2006 also documented the Veteran's negative response to the question regarding headaches.  As there was no objective evidence in the STRs to substantiate the Veteran's claim, the examiner concluded that it was less likely than not that the Veteran's claimed residuals of a TBI, to include headaches, were incurred in or caused by the Veteran's reported head injuries during service.

In considering the evidence of record, the Board affords the April 2011 VA examiner's opinion great probative weight as it was based on the examiner's review of the record, clinical data, and other rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  In addition, the Board finds that the May 2016 VA examiner's opinion is highly probative as it included an explanation, was based on a review of the claims file, and it is supported by the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, the Board finds that the determinations of Dr. T. and the March 2016 clinical neuropsychologist have limited probative value as they were primarily based on the Veteran's reported history.  Neither medical professional indicated that they reviewed the claims file or the Veteran's STRs.  The Board acknowledges the fact that "a medical opinion may be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez, 22 Vet. App. at 204 (emphasis in original).  However, as noted by the April 2011 VA examiner and May 2016 VA examiner, these records weighed against the Veteran's reports.  As both Dr. T. and the March 2016 clinical neuropsychologist failed consider this negative evidence, the probative value of their statements is reduced.

The Veteran is certainly competent to report as to the observable events and symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the Board finds that the lack of STR evidence of a head injury or any related symptoms in the face of the numerous STRs documenting the Veteran's reports regarding his foot problems and other complaints weighs against the Veteran's assertions.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing Fed. R. Evid. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  The Board therefore finds that the Veteran's statements are not credible evidence to establish the occurrence of his reported in-service TBIs.  

In addition, the Board finds that the Veteran is not competent to determine that his current symptoms are residuals of an in-service TBI.  In the instant case, the question of the whether the Veteran currently has residuals of an in-service TBI is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report symptoms of difficulty hearing, tinnitus, or headaches, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  The Veteran in this case has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion on this question.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, the Board finds that the Veteran's statements as to the etiology of his current complaints are not competent evidence of a diagnosis.

Consequently, the most probative evidence of record shows that the Veteran did not sustain a TBI in service, and he does not have current residuals as a result of the claimed in-service TBIs.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.2d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for residuals of a TBI, to include headaches.  38 C.F.R. § 3.303.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, service connection is not warranted.


ORDER

From December 20, 2007 to April 6, 2011, entitlement to an initial disability rating of 50 percent for PTSD and MDD is granted.

From April 7, 2011 to October 8, 2014, entitlement to an initial disability rating in excess of 50 percent for PTSD and MDD is denied.

On and after October 9, 2014, entitlement to an initial disability rating in excess of 70 percent for PTSD and MDD is denied (excluding a temporary 100 percent rating from March 8, 2016 to April 30, 2016).

Entitlement to a TDIU prior to October 29, 2015 is denied.

Entitlement to service connection for residuals of a TBI, to include headaches, is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


